Citation Nr: 0127207	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
hypothermia, for the purpose of accrued benefits. 

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

 The veteran had active service from September 1941 to May 
1947.  He died on September [redacted], 1997.  The appellant is the 
deceased veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1998 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied claims for service 
connection for residuals of hypothermia (for the purpose of 
accrued benefits), service connection for the cause of the 
veteran's death, and for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.   


FINDINGS OF FACT

1.  The veteran died in September 1997.  The certificate of 
death listed the underlying causes of the veteran's death as 
acute renal failure and encephalopathy, and the immediate 
cause of death as acute respiratory distress syndrome.  

2.  At the time of the veteran's death, he had a claim 
pending for service connection for residuals of hypothermia.  

3.  The preponderance of the evidence is against the claim 
that the veteran had residuals of hypothermia related to his 
service.  

4.  At the time of the veteran's death, he did not have any 
service-connected disabilities.  

5.  Acute respiratory distress syndrome was first present 
about 50 years following the veteran's discharge from 
service, and there is no medical evidence linking this 
disorder to the veteran's service.  

6.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.  


CONCLUSIONS OF LAW

1.  Residuals of hypothermia were not incurred in or 
aggravated by service; there is no accrued benefits payable.  
38 U.S.C.A. §§ 5102, 5103, 5103A and 5121 (West 1991 & Supp. 
1999 & 2001); 38 C.F.R. § 3.1000 (2000); see also 66 Fed. 
Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).   

2.  The veteran's death was not related to an injury or 
disease incurred as a result of active service.  38 U.S.C.A. 
§§ 1310, 5102, 5103, and 5103A (West 1991 & Supp. 1999 & 
2001); 38 C.F.R. §§ 3.310, 3.312 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

3.  The appellant is not entitled to Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. § 3501(a), 5102, 5103, and 5103A 
(West 1991 & Supp. 1999 & 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service records show that in January 1942, he 
received otherwise unspecified medical care after a motor 
launch in which he was riding sank in the harbor at 
Hvalfjordur, Iceland.  These records indicate that the motor 
launch was about 200 yards from the H.M.S. Kenya when it 
sank, and that the survivors were picked up by that ship.  

The veteran's service medical records do not show any 
pertinent complaints, treatment or diagnoses.  The only 
disorder noted is defective vision.  

As for the post-service medical evidence, a VA examination 
report, dated in August 1985, shows that the veteran reported 
a history of hypothermia during service, with residual cold 
hands and feet since that time.  He also reported foot 
swelling at the end of the day, and a 12-year history of high 
blood pressure, and a retinal occlusion with a sudden loss of 
vision in the right eye 11/2 years before.  The diagnoses 
included hypertension, poorly controlled, history of gout, 
not present at this time, history of retinal occlusion, 
peripheral vascular insufficiency, both feet, lower legs and 
hands.  

Records from Clemente P. Nunag, M.D., dated between 1994 and 
1997, show that the veteran was treated for disorders 
beginning in 1994 that included hypertension and diabetes 
mellitus.   Dr. Nunag's records, in conjunction with records 
from the Columbia Regional Medical Center, Oak Hill (CRMC), 
dated in 1997, further show that the veteran was admitted to 
CRMC in August 1997 with complaints of chest pain, shortness 
of breath and nausea of two day's duration.  He also 
complained of indigestion, night sweats and paresthesias in 
his extremities.  A history of asbestos exposure was noted.  
His diagnoses included viral pneumonia NOS, respiratory 
failure, lower nephron nephrosis, congestive heart failure, 
mitral valve disorder, CVA (cardiovascular accident), 
diabetes mellitus and encephalopathy NOS.  The veteran's 
condition deteriorated despite various therapies, and he died 
in September 1997.  

In reaching these decisions, the Board acknowledges that the 
claims file contains several articles on the effects of 
frostbite and hypothermia including, but not limited to, 
articles from the Merck Manual.  Under some circumstances, an 
accepted medical treatise may be used to establish the 
required nexus.  See e.g., Wallin v. West, 11 Vet. App. 509, 
514 (1998) (holding that medical treatises can serve as the 
requisite evidence of nexus).  However, in this case the 
veteran's death came approximately 55 years after the 
incident in 1942 in which his boat sank, and none of the 
submitted articles state that there is a causal relationship 
between frostbite or hypothermia and acute respiratory 
distress syndrome, acute renal failure or encephalopathy.  
With regard to the claim for residuals of hypothermia, the 
articles do suggest the residuals of hypothermia may include 
such disorders as arthritis, skin cancer in scars, as well as 
vascular, muscle and nerve symptoms.  However, as discussed 
below, the earliest evidence of any of the claimed residuals 
of hypothermia is dated in 1985, approximately 38 years after 
separation from service.  In addition, the veteran is shown 
to suffer from the symptoms of a number of disorders for 
which service connection is not in effect, to include 
diabetes mellitus, as well as hypertension and other 
cardiovascular disorders.  The Board therefore finds that 
this literature is so general in nature and nonspecific to 
the veteran's case that it does not discuss generic 
relationships with a "degree of certainty" such that there 
is at least a plausible causality that hypothermia suffered 
in 1942 resulted in the veteran's death in 1997, or other 
residuals, based upon objective facts rather than on 
unsubstantiated medical opinion.  See e.g., Sacks v. West, 11 
Vet. App. 314 (1998).  

Finally, to whatever extent the appellant's statements, and 
the statements of the appellant's son and daughter, may be 
construed as seeking service connection for residuals of 
hypothermia (for accrued benefits purposes), and for the 
cause of the veteran's death, these statements do not provide 
a sufficient basis for a grant of service connection.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

I.  Accrued Benefits

The appellant contends that the veteran was exposed to 
extremely cold water and temperatures resulting in 
hypothermia during an incident in 1942 in which his small 
boat sank, and that he developed residuals of hypothermia as 
a result, to include encephalopathy, high blood pressure, 
cerebral thrombosis, rheumatoid arthritis and poor 
circulation.  See appellant's letters received in October 
1997, and March and August of 2001.  The appellant's daughter 
has submitted a letter, received in May 2001, in which she 
argues that the veteran had residuals of hypothermia as a 
result of his service.   

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "evidence in the file at date of death" 
may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

In this case, in a decision, dated in October 1985, the RO 
denied the veteran's claim for residuals of hypothermia.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).   In April 1997, the veteran filed to 
reopen his claim.  The veteran died in September 1997.  The 
RO had not adjudicated his claim at the time of the veteran's 
death.  Service connection was not in effect for any 
disabilities at the time of the veteran's death.  

In October 1997, the appellant filed a claim for service 
connection for residuals of hypothermia for accrued benefits 
purposes, to include poor circulation, cerebral thrombosis, 
high blood pressure and rheumatoid arthritis.  The claim was 
therefore filed within one year of the date of the veteran's 
death.  See 38 U.S.C.A. § 5121(c).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  In addition, certain chronic diseases, including 
arthritis and hypertension, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2000).

As previously stated, the veteran's service records indicate 
that a motor launch in which he was riding was swamped in 
January 1942 in a harbor in Iceland, and that he received 
medical treatment after his rescue.  However, his service 
medical records do not show that he had any disorders during 
service other than defective vision.  There is no other 
competent medical evidence in the record establishing that 
the veteran developed residuals of hypothermia during his 
service, or that arthritis or hypertension was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, the 
earliest medical evidence of arthritis or hypertension, or of 
the other claimed residuals of frostbite, is found in an 
August 1985 VA examination report.  This evidence therefore 
comes approximately 38 years after service.  This lengthy 
period without treatment weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given the foregoing, and without medical evidence of a nexus 
between the veteran's service and residuals of hypothermia, 
the Board finds that the preponderance of the evidence is 
against the claim, and service connection for residuals of 
hypothermia for accrued benefits purposes must be denied.  

II.  Cause of Death

The appellant essentially contends that the veteran was 
exposed to extremely cold water and temperatures resulting in 
hypothermia during the incident in 1942 in which his small 
boat sank, and that his death was caused by residuals of 
hypothermia, to include encephalopathy, high blood pressure, 
cerebral thrombosis, rheumatoid arthritis and poor 
circulation.  See appellant's letters received in October 
1997, and March and August of 2001.  The appellant's daughter 
has also submitted a letter, dated in July 2001, in which she 
argues that the evidence shows that the veteran's motor 
launch was swamped during his service in 1942.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for cardiovascular-renal 
disease if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309. 

The veteran's certificate of death lists the immediate cause 
of death as acute respiratory distress syndrome, and the 
underlying causes of the veteran's death as acute renal 
failure and encephalopathy.   

At the time of the veteran's death, he did not have any 
service-connected disabilities.  
 
The veteran's service medical records do not show that he 
developed acute respiratory distress syndrome, renal failure, 
or encephalopathy during service.  There is no other 
competent medical evidence in the record establishing that 
the veteran developed acute respiratory distress syndrome, 
renal failure, or encephalopathy during his service, or as 
the result of an injury or disease incurred during service, 
or that cardiovascular-renal disease was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, the 
first medical evidence of acute respiratory distress 
syndrome, renal failure, or encephalopathy is found in Dr. 
Nuntag's records dated in 1997.  This evidence therefore 
comes approximately 50 years after service.  This lengthy 
period without treatment weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Given 
the foregoing, and without medical evidence of a nexus 
between the veteran's service and his acute respiratory 
distress syndrome, renal failure, or encephalopathy, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection for the cause of the 
veteran's death must be denied.  See 38 C.F.R. §§ 3.310, 
3.312.  

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  DEA under Chapter 35, Title 38, United States Code.
 
The legal criteria specify that a surviving spouse or child 
of a veteran is eligible for Dependents' Educational 
Assistance benefits under Chapter 35 if he or she meets 
particular criteria, and if the death of the veteran upon 
whom his claim is based is attributed by VA to a service-
connected or service-incurred disability.  38 U.S.C.A. 
§§ 3501 (a), 3512; 38 C.F.R. § 21.3021(a) (2001).  The claim 
before the Board is based on a presumption that service 
connection has been granted for the veteran's death.  
However, in view of the Board's decision that service 
connection is not warranted for the veteran's death, the 
Board is without authority to grant the benefit sought on 
appeal.  The Court has held that where, as in the appellant's 
case, the law and not the evidence is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the appellant's claim must be 
denied. 

IV.  Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the January 1998 rating decision that the 
evidence did not show that entitlement to accrued benefits or 
DEA had been established, or that the veteran's cause of 
death was related to his service.  Those are the key issues 
in this case, and the rating decision, as well as the 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC), informed the appellant that evidence of a 
relationship between the cause of death, and residuals of 
hypothermia, and the veteran's service was needed to 
substantiate her claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and SSOC sent to the appellant 
informed her of the information and evidence needed to 
substantiate these claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid her claims or that might be pertinent 
to the bases of the denials of these claims.  There is no 
indication that any relevant treatment records identified by 
the appellant have not been requested.  Subsequent to her 
hearing, held in May 2001, the record was held open for 90 
days, and the appellant submitted additional evidence within 
that time.  In this regard, the Board has construed the 
appellant's letter, received in August 2001, as a waiver of 
consideration of the submitted evidence by the regional 
office.  See 38 C.F.R. § 20.1304(a), (c) (2001).  The RO also 
obtained the veteran's service medical records.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant, and that there is more than 
sufficient evidence of record to decide her claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  



ORDER

Service connection for residuals of hypothermia for accrued 
benefits purposes is denied.  

Service connection for the cause of the veteran's death is 
denied. 

Eligibility for DEA is not established.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

